--------------------------------------------------------------------------------

EXHIBIT 10.1
 
INDEPENDENT CONTRACTOR SERVICES AGREEMENT
 
This Agreement is effective as of January 1, 2012, (“Effective Date”) by and
between Pacific Ethanol, Inc. and its successors or assignees (“Company”) and
the undersigned Michael Kandris (“Contractor”).
 
1.  Engagement of Services.
 
1.1  Services.  Company may from time to time submit a Statement of Work (“SOW”)
to Contractor substantially in the form of Exhibit A to this Agreement. Subject
to the terms of this Agreement, Contractor will provide the services set forth
in each SOW accepted by Contractor (the “Project(s)”). In performing the
Projects, Contractor shall report to and take direction from the Company’s
CEO.  Contractor shall perform the services necessary to complete the Projects
in a timely and professional manner consistent with industry standards.
 
1.2  Location and Means of Performance.  Contractor shall perform the services
hereunder at a location, place and time that Contractor deems
appropriate.  Company’s facilities and equipment in Sacramento will be made
available to Contractor when necessary (including telecommunications, networking
and/or information processing systems).  If Contractor uses Company’s equipment
or facilities, regardless of whether Company grants permission to Contractor to
do so, Contractor will be solely responsible for any injury or death suffered by
any person (including Contractor’s employees and agents) and any damage to any
property (including Company’s property) arising from such use, regardless of
whether such injury, death, or damage is claimed to be based upon the condition
of such equipment or facilities or upon Company’s negligence in permitting such
use.  Further, while on Company’s premises, Contractor agrees to comply with
Company’s then-current access rules and procedures, including those procedures
pertaining to safety, security, and confidentiality.  Contractor agrees and
acknowledges that Contractor has no expectation of privacy with respect to
Company’s telecommunications, networking, or information processing systems
(including stored computer files, email messages, and voice messages) and that
Contractor’s activities, including the sending or receiving of any files or
messages, on or using any of those systems may be monitored, and the contents of
such files and messages may be reviewed and disclosed, at any time without
notice.
 
2.  Compensation.
 
2.1  Fees.  Company will pay Contractor the fee specified in each SOW as
Contractor’s sole and complete compensation for the Project, provided such
Project meets the terms of the SOW and this Agreement and is of a quality
consistent with industry standards. Contractor shall be responsible for all
expenses incurred in performing services under this Agreement, except as set
forth in the SOW.  Upon termination of this Agreement for any reason prior to
completion of a SOW, Company will pay Contractor fees and expenses on the basis
stated in the SOW for work which is then in progress, within thirty (30) days of
the later of Contractor’s invoice and the effective date of such termination.
 
 
2.2  Invoicing.  Unless otherwise provided in the applicable SOW, (a) payment to
Contractor of undisputed fees will be due thirty (30) days following Company’s
receipt of an invoice which contains accurate records of the work performed
sufficient to document the invoiced fees; and (b) Contractor will submit
invoices to Company upon completion of the milestones specified in the
applicable SOW or, if no such milestones are specified, on a monthly basis for
services performed in the previous month.  Contractor will maintain, in
accordance with generally-accepted accounting principals, complete and accurate
records of work performed and expenses incurred sufficient to document the fees
and expenses invoiced to Company for at least three (3) years following the date
of the invoice, and will provide Company with such records at Company’s request.
 
3.  Independent Contractor Relationship.
 
3.1  Contractor Relationship.  Contractor’s relationship with Company will be
that of an independent contractor, and nothing in this Agreement should be
construed to create a partnership, joint venture, or employer-employee
relationship between Company and Contractor.
 
3.2  Authority.  Contractor is not the agent of Company and is not authorized to
make any representation, contract, or commitment on behalf of Company.
 
3.3  Company Benefits.  Contractor will not be entitled to any of the benefits
that Company makes available to its employees, such as medical insurance, group
insurance, profit-sharing or retirement benefits.
 
4.  Intellectual Property Rights.
 
4.1  Confidential Information. Contractor agrees that during the term of this
Agreement and thereafter, except as expressly authorized in writing by the
General Counsel, Contractor: (a) will not use or permit the use of Confidential
Information (defined below) in any manner or for any purpose not expressly set
forth in this Agreement; (b) will not disclose, lecture upon, publish, or permit
others to disclose, lecture upon, or publish any such Confidential Information
to any third party; (c) will limit access to Confidential Information to
Contractor personnel who need to know such information in connection with their
work for Company; and (d) will not remove any tangible embodiment of any
Confidential Information from Company’s premises without Company’s prior written
consent. “Confidential Information” includes, but is not limited to, all
information related to Company’s business and its actual or anticipated research
and development, including without limitation: (i) trade secrets,

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 inventions, ideas, processes, computer source and object code, formulae, data,
programs, other works of authorship, know-how, improvements, discoveries,
developments, designs, and techniques; (ii) information regarding products or
plans for research and development, marketing and business plans, budgets,
financial statements, contracts, prices, suppliers, and customers; (iii)
information regarding the skills and compensation of Company’s employees,
contractors, and any other service providers of Company; (iv) the existence of
any business discussions, negotiations, or agreements between Company and any
third party; and (v) all such information related to any third party that is
disclosed to Company or to Contractor during the course of Company’s business
(“Third Party Information”).  Notwithstanding the foregoing, it is understood
that Contractor is free to use information which is generally known in the trade
or industry, information which is not gained as a result of a breach of this
Agreement, and Contractor’s own skill, knowledge, know-how, and experience.
 
4.2  Competitive or Conflicting Engagements. In order to protect Company’s
Confidential Information, Contractor agrees that during the term of this
Agreement, Contractor will not perform, or agree to perform, any services for
any third party that engages, or plans to engage, in any business or activity
that directly or indirectly competes with any current or planned business or
activity of Company. Contractor further agrees not to disclose to Company, bring
onto Company’s premises, or induce Company to use any confidential information
that belongs to anyone other than Company or Contractor.  Contractor will
refrain from any activity, and will not enter into any agreement or make any
commitment, which is inconsistent or incompatible with Contractor’s obligations
under this Agreement, including Contractor’s ability to perform the
Services.  Contractor represents and warrants that Contractor is not subject to
any contract or duty that would be breached by Contractor’s entering into or
performing Contractor’s obligations under this Agreement or that is otherwise
inconsistent with this Agreement. 
 
4.3  Disclosure of Work Product. As used in this Agreement, the term “Work
Product” means any Invention that is solely or jointly conceived, made, reduced
to practice, or learned by Contractor in the course of any services performed
for Company or with the use of materials of Company during the term of this
Agreement.  Contractor agrees to disclose promptly in writing to Company, or any
person designated by Company, all Work Product.
 
4.4  Ownership of Work Product. Contractor agrees that any and all Work Product
shall be the sole and exclusive property of Company.
 
4.5  Assignment of Work Product. If Contractor has any rights to the Work
Product that are not owned by Company upon creation or embodiment, Contractor
unconditionally and irrevocably assigns to Company all right, title and interest
worldwide in and to such Work Product.  Except as set forth below, Contractor
retains no rights to use the Work Product and agrees not to challenge the
validity of Company’s ownership in the Work Product.
 
4.6  Waiver or Assignment of Other Rights. If Contractor has any rights to the
Work Product that cannot be assigned to Company, Contractor unconditionally and
irrevocably waives the enforcement of such rights, and all claims and causes of
action of any kind against Company with respect to such rights, and agrees, at
Company’s request and expense, to consent to and join in any action to enforce
such rights. If Contractor has any right to the Work Product that cannot be
assigned to Company or waived by Contractor, Contractor unconditionally and
irrevocably grants to Company during the term of such rights, an exclusive,
irrevocable, perpetual, worldwide, fully paid and royalty-free license, with
rights to sublicense through multiple levels of sublicensees, to reproduce, make
derivative works of, distribute, publicly perform and publicly display in any
form or medium, whether now known or later developed, make, use, sell, import,
offer for sale and exercise any and all such rights.
 
5.  Indemnification. Contractor will indemnify and hold harmless Company, its
officers, directors, employees, sublicensees, customers and agents from any and
all claims, losses, liabilities, damages, expenses and costs (including
attorneys’  and expert witnesses’ fees and court costs) which result from a
breach or alleged breach of any representation or warranty of Contractor (a
“Claim”) in this Agreement or any intentional misconduct or negligence by
Contractor or any of its subcontractors, employees, or agents in performing
services under this Agreement.  From the date of written notice from Company to
Contractor of any such Claim, Company shall have the right to withhold from any
payments due to Contractor under this Agreement the amount of any defense costs,
plus additional reasonable amounts as security for Contractor’s obligations
under this section.
 
6.  Nonsolicitation.  During the term of this Agreement and for twelve (12)
months thereafter, Contractor will not directly or indirectly solicit, induce,
encourage or attempt to solicit, induce or encourage any Company employee or
independent contractor to terminate or breach any employment, contractual, or
other relationship with Company.
 
7.  Limitation of Liability.  In no event will Company be liable for any
consequential, indirect, exemplary, special, or incidental damages arising from
or relating to this Agreement.  Company’s total cumulative liability in
connection with this Agreement, whether in contract or tort or otherwise, will
not exceed the aggregate amount of fees owed by Company to Contractor for
services performed under this Agreement.
 
8.  Termination.
 
8.1  Termination without Cause. Company may terminate this Agreement without
cause at its convenience upon thirty (30) days’ prior written notice to
Contractor.  Contractor may terminate this Agreement at any time that there is
no uncompleted SOW in effect upon thirty (30) days’ prior written notice to
Company.  Company will pay Contractor only those fees and expenses related to
services actually performed during such notice period, as specified in the SOW.
 

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
8.2  Termination with Cause.  Either party may terminate this Agreement
immediately in the event that the other party has materially breached the
Agreement and fails to cure such breach within fifteen (15) days of receipt of
notice by the non-breaching party, setting forth in reasonable detail the nature
of the breach.  Company may also terminate this Agreement immediately in its
sole discretion in the event of Contractor’s material breach of the section
titled “Intellectual Property Rights.”  Company will pay Contractor only those
fees and expenses related to services actually performed during such notice
period, as specified in the SOW.
 
8.3  Return of Company Property. Upon termination of the Agreement or upon
Company’s request at any other time, Contractor will deliver to Company all of
Company’s property, equipment, and documents, together with all copies thereof,
and any other material containing or disclosing any Work Product, Third Party
Information or Confidential Information of Company and certify to Company in
writing that Contractor has fully complied with this obligation Contractor
further agrees that any property situated on Company’s premises and owned by
Company is subject to inspection by Company personnel at any time with or
without notice.
 
8.4  Survival. The following provisions shall survive termination of this
Agreement: Sections titled “Intellectual Property Rights,” “Indemnification,”
“Return of Company Property,” “Survival,” and “General Provisions.”
 
9.  Multi-Employee Contractor.  If Contractor will be hiring employees or agents
to provide services pursuant to this Agreement, Contractor must obtain Company’s
prior written consent to such hiring, and before any Contractor employee or
agent performs services in connection with this Agreement or has access to
Confidential Information, the employee or agent and Contractor must have entered
into a binding written agreement expressly for the benefit of Company that
contains provisions substantially equivalent to the sections of this Agreement
titled  “Engagement of Services” and “Intellectual Property Rights.”  At
Company’s request, Contractor will provide Company with copies of such
agreements.  Company reserves the right to refuse or limit Contractor’s use of
any employee or agent or to require Contractor to remove any employee or agent
already engaged in the performance of the services. Company’s exercise of such
right will in no way limit Contractor’s obligations under this Agreement.
Contractor agrees (a) that its employees and agents shall not be entitled to or
eligible for any benefits that Company may make available to its employees; (b)
to limit access to the Confidential Information to employees or agents of
Contractor who have a reasonable need to have such access in order to perform
the services pursuant to this Agreement; and (c) to be solely responsible for
all expenses incurred by any of its employees or agents in performing the
services or otherwise performing its obligations under this Agreement, except as
set forth in the SOW.
 
10.  General Provisions.
 
11.1  Governing Law and Venue.  This Agreement and any action related thereto
will be governed, controlled, interpreted, and defined by and under the laws of
the State of California, without giving effect to any conflicts of laws
principles that require the application of the law of a different
state.  Contractor hereby expressly consents to the personal jurisdiction and
venue in the state and federal courts for the county in which Company’s
principal place of business is located for any lawsuit filed there against
Contractor by Company arising from or related to this Agreement and waives any
right Contractor may have to object to the venue of such courts.
 
10.2  Severability. If any provision of this Agreement is, for any reason, held
to be invalid or unenforceable, the other provisions of this Agreement will be
unimpaired and the invalid or unenforceable provision will be deemed modified so
that it is valid and enforceable to the maximum extent permitted by law.
 
10.3  No Assignment. This Agreement, and Contractor’s rights and obligations
herein, may not be assigned, subcontracted, delegated, or otherwise transferred
by Contractor without Company’s prior written consent, and any attempted
assignment, subcontract, delegation, or transfer in violation of the foregoing
will be null and void. The terms of this Agreement shall be binding upon
assignees.
 
10.4  Notices. Each party must deliver all notices or other communications
required or permitted under this Agreement in writing to the other party at the
address listed on the signature page, by courier, by certified or registered
mail (postage prepaid and return receipt requested), or by a
nationally-recognized express mail service.  Notice will be effective upon
receipt or refusal of delivery.  If delivered by certified or registered mail,
any such notice will be considered to have been given five (5) business days
after it was mailed, as evidenced by the postmark.  If delivered by courier or
express mail service, any such notice shall be considered to have been given on
the delivery date reflected by the courier or express mail service receipt. Each
party may change its address for receipt of notice by giving notice of such
change to the other party.
 
10.5  Legal Fees.  The prevailing Party in any litigation between the Parties
relating to this Agreement will be entitled to recover such Party’s reasonable
attorneys’ fees and court costs, in addition to any other relief that such Party
may be awarded.
 

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
10.6  Injunctive Relief. Contractor acknowledges that, because its services are
personal and unique and because Contractor will have access to Confidential
Information of Company, any breach of this Agreement by Contractor would cause
irreparable injury to Company for which monetary damages would not be an
adequate remedy and, therefore, will entitle Company to injunctive relief
(including specific performance).  The rights and remedies provided to each
party in this Agreement are cumulative and in addition to any other rights and
remedies available to such party at law or in equity.
 
10.7  Waiver. Any waiver or failure to enforce any provision of this Agreement
on one occasion will not be deemed a waiver of any other provision or of such
provision on any other occasion.  All waivers must be in writing and signed by
the Party to be charged.
 
 
 
10.8  Export. Contractor agrees not to export, directly or indirectly, any U.S.
technical data acquired from Company or any products utilizing such data, to
countries outside the United States, because such export could be in violation
of the United States export laws or regulations.
 
10.9  Entire Agreement. This Agreement is the final, complete and exclusive
agreement of the parties with respect to the subject matters hereof and
supersedes and merges all prior discussions between the parties with respect to
such subject matters. No modification of or amendment to this Agreement, or any
waiver of any rights under this Agreement, will be effective unless in writing
and signed by Contractor and an authorized officer of the Company. The terms of
this Agreement will govern all SOWs and services undertaken by Contractor for
Company. In the event of any conflict between this Agreement and a SOW, the
terms of the SOW shall govern, but only with respect to the services set forth
therein.
 
     

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
In Witness Whereof, the parties have caused this Independent Contractor Services
Agreement to be executed by their duly authorized representatives.
 
Company:
 
 
   
Contractor:
/s/ NEIL M. KOEHLER
   
/s/ MICHAEL D. KANDRIS
       
By:    Neil M. Koehler
   
By:    Michael D. Kandris
 
Title: 
 
   
 
Title:
 
 
Address:  
     
 
Address:  
 
 
 
             

 

     
If Contractor is a natural person, Contractor must provide the following
information for copyright registration purposes only:
     
 
Date of Birth:   
 
     
 
Nationality or Domicile:    
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
 
Statement of Work
 
This Statement of Work (“SOW”) is incorporated into the Independent Contractor
Services Agreement by and between Company and Contractor.  This SOW describes
services and Work Product to be performed and provided by Contractor pursuant to
the Agreement.  If any item in this SOW is inconsistent with the Agreement prior
to such incorporation, the terms of this SOW will control, but only with respect
to the services to be performed under this SOW.

 
 
1.
Scope of Services:  Contractor shall

 
 
a.
advise the senior executives of the Company in matters pertaining to operations
and company organization;

 
 
b.
under the direction of the Company’s CEO, supervise all aspects of plant
operations, which shall include having the plant managers and corporate plant
support staff report to Contractor;

 
 
c.
participate in senior staff and executive committee meetings on an ex officio
basis; and

 
 
d.
perform such additional tasks as  may be delegated to him by the Company’s CEO.

 
In connection with the foregoing, Contractor shall have access to Company
records and reports, and may meet and confer with such managers and employees of
the Company as Contractor deems necessary or appropriate.
 
 
2.
Term:  This Agreement shall have an initial term of one year, and may be renewed
by mutual agreement for successive one-year terms.

 
 
3.
Payment of Fees.

 
A.           Fees.  For services to be rendered hereunder, Contractor shall
receive bi-weekly payments in the amount of $8,461.38.
 
B.           Expenses. Company will reimburse Contractor for expenses incurred
in accordance with standing policies for reimbursement.


 
 
Signed:   
/S/ NEIL M. KOEHLER  
/S/ MICHAEL D. KANDRIS
   for company  
Contractor
        Dated:   December 30, 2011    



 
 
 
 
6

--------------------------------------------------------------------------------